TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00147-CV




Cynthia Roshelle Alexander, Appellant

v.

Clifford Wayne Spence, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. FM402424, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        After appellant Cynthia Roshelle Alexander filed her notice of appeal, she learned
that the trial court had not yet signed a final order reflecting the determinations made at a hearing
held in February.  She informed this Court that she would act to obtain a final order and sent this
Court a copy of a letter to the trial court seeking to set a hearing on a motion to enter judgment. 
However, as of May 27, no hearing has yet been held and no order has been signed.  Therefore, on
our own motion, we abate this appeal for sixty days, until August 1, 2005.  The parties are ordered
to file a report informing this Court of the status of the appeal no later than July 25, 2005.
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   May 31, 2005